Exhibit 10.14.1
AMENDMENT NO. 2 TO SALE AND SERVICING AGREEMENT
     This AMENDMENT NO. 2 TO SALE AND SERVICING AGREEMENT (this “Amendment”), is
dated as of February 24, 2010, among CSE QRS Funding I LLC, as a seller
(together with its successors and assigns in such capacity, the “QRS Seller”),
CapitalSource Funding III LLC, as a seller (together with its successors and
assigns in such capacity, the “CSIII Seller”, together with the QRS Seller, the
“Sellers” and each individually, a “Seller”), CSE Mortgage LLC, as the
originator for the QRS Seller (together with its successors and assigns in such
capacity, the “QRS Originator”), CapitalSource Finance LLC, as the originator
for the CSIII Seller (together with its successors and assigns in such capacity,
the “CSIII Originator”, together with the QRS Originator, the “Originators” and
each individually, an “Originator”), and as the servicer (together with its
successors and assigns in such capacity, the “Servicer”), CS Europe Finance
Limited, as a guarantor (together with its successors and assigns in such
capacity, the “Europe Guarantor”), CS UK Finance Limited, as a guarantor
(together with its successors and assigns in such capacity, the “UK Guarantor”,
together with the Europe Guarantor, the “Guarantors” and each individually, a
“Guarantor”), each of the conduit purchasers and the institutional purchasers
from time to time party thereto, each of the purchaser agents from time to time
party thereto, Wells Fargo Securities, LLC (f/k/a Wachovia Capital Markets,
LLC), as the administrative agent (together with its successors and assigns, in
such capacity, the “Administrative Agent”) and as the purchaser agent for WBNA
(together with its successors and assigns, in such capacity, “WBNA Agent”), and
Wells Fargo Bank, National Association, not in its individual capacity but as
the backup servicer (together with its successors and assigns, in such capacity,
the “Backup Servicer”) and not in its individual capacity but as the collateral
custodian (together with its successors and assigns, in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein have the
meanings provided in the Sale and Servicing Agreement (as defined below).
R E C I T A L S
     WHEREAS, the above-named parties have entered into the Sale and Servicing
Agreement, dated as of May 29, 2009 (such agreement as amended, modified,
supplemented or restated from time to time, the “Sale and Servicing Agreement”);
and
     WHEREAS, pursuant to and in accordance with Section 13.1 of the Sale and
Servicing Agreement, the parties hereto (other than the Guarantors) desire to
provide for certain amendments to the Sale and Servicing Agreement as provided
for herein;
     NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     SECTION 1. AMENDMENTS
     (a) The definition of “Consolidated Tangible Net Worth” in Section 1.1 of
the Sale and Servicing Agreement is hereby amended and restated in its entirety
as follows:

 



--------------------------------------------------------------------------------



 



     ““Consolidated Tangible Net Worth”: As of any date of determination, with
respect to CapitalSource Inc., (A) to the extent the Credit Agreement is in
effect, the definition of “Consolidated Tangible Net Worth” as set forth in such
Credit Agreement, and (B) in all other cases, the GAAP assets less the
liabilities of CapitalSource Inc., its Consolidated Subsidiaries, the
CapitalSource Bank Entities and each Healthcare REIT Consolidated Subsidiary,
less intangible assets (including goodwill), less loans or advances to
stockholders, directors, officers or employees.”
     (b) The definition of “Transaction Documents” in Section 1.1 of the Sale
and Servicing Agreement is hereby amended by inserting the phrase “the CS Europe
Financing” immediately prior to the word “and” in the sixth line.
     (c) Section 2.10(a)(v) of the Sale and Servicing Agreement is hereby
amended and restated in its entirety as follows:
     “(v) FIFTH, to each Purchaser Agent, pro rata in accordance with the amount
of Advances Outstanding hereunder for the account of the applicable Purchaser,
in an amount necessary to reduce the Advances Outstanding and Aggregate Unpaids
(other than with respect to clause (i) of the definition thereof) to zero, for
the payment thereof;”
     (d) Section 2.10(a)(viii) of the Sale and Servicing Agreement is hereby
amended and restated in its entirety as follows:
     “(viii) EIGHTH, to Wachovia Bank, National Association, as the “Security
Trustee,” on account of any due and payable “Obligations,” each under and as
defined in the CS Europe Financing; and”
     (e) Section 6.15(j) of the Sale and Servicing Agreement is hereby amended
and restated in its entirety as follows:
     “(j) CapitalSource Inc.’s Consolidated Tangible Net Worth is less than (i)
$1,725,000,000, plus (ii) 70% of the cumulative Net Proceeds of Capital
Stock/Conversion of Debt received at any time after February 24, 2010;”
     (f) The parties hereto agree that as of the date hereof the
above-referenced amendments set forth in clause (a) and clause (e) shall be
deemed to be in effect for all purposes under the Sale and Servicing Agreement
as of December 31, 2009.
     SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
     Except as specifically amended hereby, all provisions of the Sale and
Servicing Agreement shall remain in full force and effect. After this Amendment
becomes effective, all references to the Sale and Servicing Agreement, and
corresponding references thereto or therein such as “hereof,” “herein,” or words
of similar effect referring to the Sale and Servicing Agreement shall be deemed
to mean the Sale and Servicing Agreement as amended hereby. This Amendment shall
not constitute a novation of the Sale and Servicing Agreement, but shall
constitute an amendment thereof. This Amendment shall not be deemed to expressly
or

- 2 -



--------------------------------------------------------------------------------



 



impliedly waive, amend or supplement any provision of the Sale and Servicing
Agreement other than as expressly set forth herein.
     SECTION 3. REPRESENTATIONS.
     Each of the Originators, the Servicer and the Sellers, severally for itself
only, represents and warrants as of the date of this Amendment as follows:
     (i) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;
     (ii) the execution, delivery and performance by it of this Amendment and
the Sale and Servicing Agreement as amended hereby are within its powers, have
been duly authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;
     (iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Sale and Servicing Agreement as amended
hereby by or against it;
     (iv) this Amendment has been duly executed and delivered by it;
     (v) each of this Amendment and the Sale and Servicing Agreement as amended
hereby constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and
     (vi) upon giving effect to this Amendment, there is no Termination Event or
Unmatured Termination Event.
     SECTION 4. CONDITIONS TO EFFECTIVENESS.
     The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the
Administrative Agent and the Purchasers; (ii) delivery of executed signature
pages by all parties hereto to the Administrative Agent; and (iii) execution of
any amendment to the Credit Agreement (as defined in the Sale and Servicing
Agreement) that sets forth a corresponding change to the definition of
“Consolidated Tangible Net Worth” in such Credit Agreement.
     SECTION 5. MISCELLANEOUS.
     (a) Without in any way limiting any other obligation hereunder or under the
Transaction Documents, the Sellers agree to provide, from time to time, any
additional documentation and to execute additional acknowledgements, amendments,
instruments or other agreements as may be reasonably requested and required by
the Administrative Agent to effectuate the foregoing.

- 3 -



--------------------------------------------------------------------------------



 



     (b) This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
     (c) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     (d) This Amendment may not be amended or otherwise modified except as
provided in the Sale and Servicing Agreement.
     (e) The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.
     (f) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.
     (g) This Amendment and the Sale and Servicing Agreement represent the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.
     (h) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF
LAW PROVISIONS SET FORTH IN THE SALE AND SERVICING AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS SET FORTH IN THE SALE
AND SERVICING AGREEMENT.
[Remainder of Page Intentionally Left Blank]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            CAPITALSOURCE FUNDING III LLC, as
a Seller
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and
Treasurer        CSE QRS FUNDING I LLC, as a Seller
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and
Treasurer     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            CAPITALSOURCE FINANCE LLC, as an
Originator and as the Servicer
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and
Treasurer        CSE MORTGAGE LLC, as an Originator
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President and
Treasurer     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Purchaser
      By:   /s/ Raj Shah       Name:   Raj Shah       Title:   Managing Director
      WELLS FARGO SECURITIES, LLC (f/k/a
Wachovia Capital Markets, LLC), as the
Administrative Agent and as the WBNA Agent
      By:   /s/ Raj Shah       Name:   Raj Shah       Title  Managing Director  
 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, not in its individual capacity
but solely as the Backup Servicer and as the
Collateral Custodian
      By:   /s/ Jeanine C. Casey       Name: Jeanine C. Casey     Title: Vice
President    

 